Appeals from three orders of fche County Court of Ulster county. The first, dated February 11, 1942, denied appellants’ motion to dismiss a petition which sought the'review of a special sewer assessment made against the petitioner by the appeEants; the second, dated April 3, 1942, struck out the amended answer of appeEants to said petition as insufficient in law, and the third, dated May 8, 1942, modified the order of April 3, 1942, as to the recitation of certain papers upon which the latter order was granted and directed the appeEants to file an answer as required by section 1291 of the Civil Practice Act. Orders unanimously affirmed, with twenty-five dollars .costs and disbursements, and appeEants are directed to make return to the petition within twenty days of the service of the order to be entered upon this decision. Present —■ Hill, P. J., Bliss, Heffernan, Sohenck and Foster, JJ,